Citation Nr: 9900576	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veterans claim for service connection for a back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
presented with which to reopen the veterans claim for 
service connection for a back disability.  The veteran filed 
a timely notice of disagreement, initiating this appeal.  

The veterans claim was initially presented to the Board in 
March 1996, at which time it was remanded for additional 
development, including the scheduling of a personal hearing.  
The veteran subsequently declined such a hearing, and none 
was scheduled.  The appeal has now been returned to the 
Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks to reopen his service connection claim for 
a spinal disability.  Service connection for a spinal 
disability was denied by the Board in a September 1989 
decision and that decision is final.  38 U.S.C.A. § 7104.  

In a September 1997 supplemental statement of the case 
explaining the reasons for  denying the veterans request to 
reopen his service connection claim, the RO stated there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome.  This test was established by the 
U.S. Court of Veterans Appeals in the case of Colvin v. 
Derwinski [1 Vet. App. 171, 174 (1991)].  However, the U.S. 
Court of Appeals for the Federal Circuit recently concluded 
that the Court of Veterans Appeals in Colvin impermissibly 
ignored the definition of material evidence adopted by VA 
in 38 C.F.R. § 3.156 as a reasonable interpretation of an 
otherwise ambiguous statutory term and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate an unduly burdensome definition of materiality.  
Hence, the Colvin test was overruled for purposes of 
reopening claims for veterans benefits.  Hodge v. West, No. 
98-7017 (Fed. Cir. Sept. 16, 1998).  

In the present case, the RO, having relied upon the Colvin 
test found impermissible in Hodge, must reconsider the 
veterans claim in light of the definition of new and 
material found in 38 C.F.R. § 3.156 only.  This is because 
the RO has unduly burdened the veteran by utilizing the 
Colvin test.  

Second, the veteran has stated that in September 1993 he was 
declared totally disabled by the Social Security 
Administration, in part due to his back disability.  These 
records must be obtained by the VA prior to any final review 
of the veterans claim.  See Clarkson v. Brown, 4 Vet. App. 
565 (1993).  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO must contact the Social 
Security Administration and obtain any 
medical records in their possession 
regarding the veteran and his receipt of 
Social Security Disability income.  

2.  The RO must then reconsider the 
veterans application to reopen his claim 
for a back disability.  In so doing, the 
RO may not rely on the definition of 
material established in Colvin; 
instead, only the definition of new and 
material found in 38 C.F.R. § 3.156 may 
be used.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
